 412309 NLRB No. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNorthern California District Council of Laborers,a/w Laborers International Union of North
America, AFL±CIO and RMC Lonestar. Case32±CD±135November 6, 1992DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled July 23, 1992, by RMC Lonestar, the Employer,
alleging that the Respondent, Northern California Dis-
trict Council of Laborers, affiliated with Laborers
International Union of North America, AFL±CIO (La-
borers), violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing the Employer to assign cer-
tain work to employees represented by Laborers rather
than to employees represented by Operating Engineers
Local 3 of the International Union of Operating Engi-
neers, AFL±CIO (Operating Engineers). The hearing
was held on September 10, 1992, before Hearing Offi-
cer Charles H. Pernal Jr.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a California general partnership, isengaged in the business of manufacturing cement and
ready-mix concrete and of mining rock, sand, and
gravel. During the 12 months preceding the hearing,
the Employer had gross revenues in excess of
$500,000, and it purchased and received goods and
materials which were valued in excess of $50,000 and
were shipped directly to it from points outside the
State of California. We find that the Employer is en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Laborers and the Oper-
ating Engineers are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer operates a rock and gravel quarry inClayton, California. It employs operating engineers, la-
borers, and truckdrivers there. One of the tasks per-
formed at the quarry is the drilling of holes in rock for
the insertion of explosives. Prior to November 1991,
employees represented by Laborers used an air trackdrill to perform this work. This drill has separate com-pressor and drilling components, which are connected
by a hose. The operator of an air track drill stands on
the ground next to the drill, which can make holes
measuring 2 to 5 inches in diameter.In November 1991, the Employer replaced its airtrack drill with a more powerful Ingersoll-Rand DM 30
rotary blasthole drill. The rotary drill is a single unit
with an on-board compressor. The rotary drill operator
occupies a cab in the machine, which can drill holes
as large as 15 inches in diameter.The Employer assigned the operation of the rotarydrill to an employee represented by Laborers. Operat-
ing Engineers filed a contractual grievance over the as-
signment. By letter dated July 13, 1992, the Laborers
advised the Employer that if the Employer displaced
the laborer as drill operator, the Laborers would take
all legal action at its avail, including, but not limited
to, picketing. The Employer thereafter filed the charge
in this case.B. Work in DisputeThe disputed work involves the operation of the In-gersoll-Rand DM 30 blasthole drill at the Employer's
Clayton, California rock quarry.C. Contentions of the PartiesThe Operating Engineers contends that the work indispute should be awarded to employees represented
by it on the basis of factors including collective-bar-
gaining agreements, a 1954 jurisdictional agreement
between the international unions, area and industry
practice, relative skills, and economy and efficiency of
operations.The Employer appeared at the hearing but took noposition with respect to which Union should be award-
ed the disputed work. The Laborers did not appear at
the hearing. No briefs were filed.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute under Section 10(k) of the Act, it must
be satisfied there is reasonable cause to believe that
Section 8(b)(4)(D) has been violated and that the par-
ties have not agreed on a method for the voluntary ad-
justment of the dispute.The Laborers' July 13, 1992 letter to the Employerclearly claimed the work in dispute and threatened ac-
tion, specifically including coercion by picketing, if the
Employer displaced the laborer performing that work.
In these circumstances, we find that reasonable cause
exists to believe that the Laborers engaged in conduct
which violated Section 8(b)(4)(D) of the Act.The Employer and both of the Unions are parties toa multiemployer, multiunion collective-bargaining rela-
tionship. A contract which expired on July 15, 1991, 413LABORERS (RMC LONESTAR)before the instant dispute arose, provided for bindingtripartite arbitration. The parties have failed to nego-
tiate a successor agreement. In December 1991, the
Employers implemented their proposals for a new
agreement.Prior to the hearing, Operating Engineers filed a mo-tion to quash notice of 10(k) hearing, on the grounds
that the parties had agreed to submit the instant juris-
dictional dispute to final and binding tripartite arbitra-
tion. On September 1, 1992, the Regional Director for
Region 32 denied the motion, leaving the parties to
raise the issue of tripartite arbitration at the hearing.
The Operating Engineers specifically declined to renew
its motion at the hearing. We therefore find that the
parties do not have an agreed method for voluntary ad-
justment of the dispute. Accordingly, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making a deter-mination of this dispute.1. Certifications and collective-bargainingagreementsThere are no certifications in the record applicableto the Employer's employees represented by either
Union. As noted above, the Employer and both Unions
were parties to a multiemployer, multiunion collective-
bargaining agreement which expired on July 15, 1991.
The Operating Engineers supplement to this agreement
referred to the covered employee classification of ``Ro-
tary Drill Operator.'' The Laborers supplement to this
same agreement referred to the covered employee clas-
sification of ``Air Track Driller.'' The contract pro-
posal implemented by the employers, including the
Employer, in December 1991 includes references to
the same classifications for each union. We therefore
find that this factor favors an award of the work in dis-
pute to employees represented by Operating Engineers.2. Agreement between the UnionsIn 1954, the International Unions of the Laborersand the Operating Engineers executed a jurisdictional
memorandum of understanding. In relevant part, the
memorandum stated:In the instance where the operation of the drill isseparate from the compressor units supplying thepower to the drill, the drill shall be operated bythe Laborer and the equipment shall be operated
and maintained by the Operating Engineer. In the
instance where the prime mover is an integral part
of the drill, then the operation of the equipment
shall be by the Operating Engineer, with the un-
derstanding that the Blaster and/or member or
members of the Laborers' Union in charge of the
drilling of holes in preparation for blasting, shall
indicate and control the type and place where the
drilling is to be done.As noted above, the drill and the compressor of the ro-tary drill are part of a single integrated unit, whereas
the drill and compressor of the air track drill are sepa-
rate units, connected by a hose. We find that this fac-
tor favors an assignment of the disputed work to the
employees represented by Operating Engineers.3. Company preference and past practiceThe Employer assigned the operation of the rotarydrill to an employee represented by the Laborers. The
Employer's director of labor relations Richard Dodge
testified, however, that the Company has no preference
regarding which employees are awarded the disputed
work. Furthermore, Jerry Richeson, an operating engi-
neer for the Employer, testified that the Employer used
a rotary drill for about 3 weeks in the fall of 1989. An
operating engineer ran this machine during this brief
period. We find that this factor does not conclusively
favor an award of the disputed work to employees rep-
resented by either Laborers or Operating Engineers.4. Area and industry practiceOperating Engineers District Representative RobertDelaney and Business Representative Mark August tes-
tified regarding area and industry practice. Both testi-
fied that, with the exception of RMC Lonestar, all em-
ployers in the multiemployer bargaining group as well
as other employers in the Northern California area as-
signed the operation of rotary drills to employees rep-
resented by Operating Engineers. Furthermore,
Delaney testified that he was aware of no other com-
pany in the rock, sand, and gravel industry in Northern
California which assigns the work of operating the ro-
tary drill to employees represented by Laborers. We
find that the factor of area and industry practice favors
an award of the disputed work to employees rep-
resented by Operating Engineers.5. Relative skillsThe record indicates that Operating Engineers haveapprenticeship programs and on-the-job training spe-
cifically designed to teach engineers how to operate
heavy, mobile equipment such as the rotary drill. The
record also shows that the Laborers-represented em- 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ployee who is currently operating the drill was trainedin its use by employees represented by Operating Engi-
neers. It therefore appears that Operating Engineers-
represented employees are better trained to perform the
disputed work. Accordingly, we find that this factor fa-
vors an award to employees represented by Operating
Engineers.6. Economy and efficiency of operationsThe record indicates that it is only necessary to drillblastholes at intermittent intervals. Operating Engineers
agent Delaney testified that when the rotary drill is not
in use, an employee represented by Operating Engi-
neers could operate other heavy machinery, such as a
bulldozer, or could work on equipment repairs, without
a significant loss of worktime. There was no evidence,
however, that employees represented by Laborers
could not similarly return to other functions at the site
when not operating the drill. Under the circumstances,
this factor does not support an award of the work to
either group of employees.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Operating Engi-
neers are entitled to perform the work in dispute. We
reach this conclusion relying on the factors of collec-
tive-bargaining agreements, agreements between the
international unions, area and industry practice, andrelative skills. In making this determination, we areawarding the work to employees represented by Oper-
ating Engineers, not to that Union or its members. The
determination is limited to the controversy that gave
rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of RMC Lonestar, represented by Op-erating Engineers Local Union No. 3 of the Inter-
national Union of Operating Engineers, AFL±CIO, are
entitled to perform the work of operating the Ingersoll-
Rand DM 30 blasthole drill at the Employer's Clayton,
California rock quarry.2. Northern California District Council of Laborers,affiliated with Laborers International Union of North
America, AFL±CIO is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force RMC
Lonestar to assign the disputed work to employees rep-
resented by it.3. Within 10 days from this date, Northern Califor-nia District Council of Laborers, affiliated with Labor-
ers International Union of North America, AFL±CIO
shall notify the Regional Director for Region 32 in
writing whether it will refrain from forcing the Em-
ployer, by means proscribed by Section 8(b)(4)(D), to
assign the disputed work in a manner inconsistent with
this determination.